Citation Nr: 1823816	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic spine degenerative disc disease.

2.  Entitlement to an initial compensable rating for folliculitis.

3.  Entitlement to an initial compensable rating for herpes.

4.  Entitlement to an initial compensable rating for left eye injury with residual corneal scarring and traumatic cataract.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1981 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A July 2014 rating decision granted an initial 10 percent rating for the Veteran's back disability, effective November 21, 2012.  

The Board notes that although the Veteran did not include the issue of entitlement to an initial compensable rating for herpes in his August 2014 substantive appeal (VA Form 9), he submitted additional argument on that matter in an accompanying statement, and the RO certified the issue to the Board.  Thus, the matter is currently on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record reveals that the Veteran underwent VA back examination in November 2013; however, this examination does not comply with Correia v. McDonald, 28 Vet. App. 158 (2016) or Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (the examiner should "estimate the functional loss that would occur during flares.").  Thus, a new examination is needed on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's folliculitis, he was afforded a VA skin examination in November 2013.  The examiner found that his folliculitis involves less than five percent of the entire body and none of exposed areas and was orally treated with clindamycin.  Notably, the Veteran has reported that his skin condition is worse in the summer months.  See November 2013 VA examination report.  Further, an October 2012 private treatment record reflects the Veteran's complaint of folliculitis on his legs, arms, and abdomen, treated with doxycycline, clindamycin lotion, and a benzoyl peroxide wash.  As such, a new VA examination during such flare-up, to the extent feasible, is requested.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition). 

Regarding the Veteran's herpes, the Board finds it necessary to remand the claim as reexamination is needed as the findings of the November 2013 VA examination report are not entirely sufficient to decide the claim.  The Veteran's herpes is rated under Diagnostic Code 7820, as an infection of the skin not listed elsewhere.  Under Diagnostic Code 7820, such unlisted skin disorders are to be rated under Diagnostic Codes 7800 to 7806 depending on the predominant disability.  However, the November 2013 VA examination report does not indicate the location, presence or severity of the affected area.  Absent this information, the Board cannot properly rate the severity of the Veteran's herpes.  Additionally, it is unclear whether acyclovir, one of the Veteran's medications, is a "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Thus, reexamination is necessary. 

With regard to the increased rating claim for the left eye, the Veteran was last examined by VA in December 2013.  In August 2014, he reported that his left eye vision has worsened and is required to wear a hat or sunglasses due to light sensitivity.  Further, he submitted an incomplete VA disability benefits questionnaire (DBQ) in July 2015.  His corrected distance left eye acuity was 20/40.  However, examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision.  38 C.F.R. § 4.76(a).  Considering that his last VA eye examination occurred more than four years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Thus, a VA examination must be conducted on remand.  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include from Dr. L. B. and Dr. S. C. at the Tanner Clinic.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. Then schedule the Veteran for a VA examination to determine the current nature and severity of his back disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b)	Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's back due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4. Then, schedule the Veteran for a VA examination to determine the current severity of his herpes and folliculitis.  To the extent possible, the Veteran should be scheduled for a dermatological examination during an active period of flare of his folliculitis (during the summer).  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination of the Veteran.  All findings should be reported in detail.  

The examiner should indicate whether any prescribed treatment is systemic (affecting the body as a whole) or topical (pertaining to a particular surface area in nature and affecting only the area to which it is applied) in nature, to include but not limited to acyclovir, doxycycline, clindamycin lotion, and a benzoyl peroxide wash.  For any such medication, the examiner must determine how often the medication was used in a one-year period.

If the examination is conducted during a non-active stage of the Veteran's folliculitis, the examiner is requested to estimate the portion of the Veteran's body affected by his folliculitis during an active stage, based on the examination, to include the Veteran's reports and private medical evidence.  See October and November 2012 Tanner Clinic private treatment records.

5. Thereafter, schedule the Veteran for a VA examination to ascertain the severity of his left eye disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including as to visual acuity and visual field findings, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected left eye disability.  A complete rationale for all opinions expressed must be provided. 

6. Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




